 
AGREEMENT
 
This AGREEMENT (the “Agreement”), dated as of December 14, 2009 (the “Effective
Date”), is by and between Fresenius USA, Inc., a Massachusetts corporation with
its principal executive office at 920 Winter Street, Waltham, MA 02451 (the
“FUSA”), and Xcorporeal, Inc., a Delaware corporation with its principal
executive office at 80 Empire Drive, Lake Forest, CA 92630 (“Xcorporeal”).
 
Reference is made to that certain Asset Purchase Agreement dated as of the
Effective Date, by and among FUSA, Xcorporeal, Xcorporeal Operations, Inc. and
National Quality Care, Inc. (the “Asset Purchase Agreement”), pursuant to which
Xcorporeal, Operations and NQCI intend to sell to FUSA the Purchased
Assets.  Any capitalized terms not defined herein shall have the meanings
ascribed to them in the Asset Purchase Agreement.
 
WHEREAS, in anticipation of the Closing, FUSA desires to pay Xcorporeal for
certain expenses expected to be incurred by Xcorporeal before the Closing; and
 
WHEREAS, prior to the Closing, FUSA desires to utilize certain consulting
services of Xcorporeal and Xcorporeal desires to provide such consulting
services to FUSA; and
 
WHEREAS, in anticipation of the Closing, FUSA has incurred and will continue to
incur certain expenses on behalf of Xcorporeal, and the parties desire to agree
upon the terms and conditions for the repayment of such expenses by Xcorporeal
in the event the Closing fails to take place by February 28, 2010, unless
otherwise agreed to by the Sellers and FUSA.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein the parties agree as follows:
 
1.           Lease.  Xcorporeal is a lessee under that certain Standard
Industrial/Commercial Lease dated October 6, 2008, by and between Xcorporeal and
Olen Commercial Realty Corp. (the “Lease”) pertaining to the premises located at
80 Empire Drive, Lake Forest, California 92630.  Subject to the approval of the
Lessor, FUSA shall, upon the Closing Date, assume the Lease and all future
obligations arising thereunder, provided, however, that FUSA shall not assume
any liability or obligation arising, or related to, any period prior to the
Closing Date.  In consideration of such assumption, Xcorporeal hereby agrees to
pay to FUSA on the Closing Date the amount of $175,000, representing
approximately six (6) months of rent and common area expenses that are expected
to be incurred by FUSA under the Lease following the Closing Date. Xcorporeal
shall be entitled to receive the return of the Letters of Credit and any other
security deposits posted by it in connection with such Lease and FUSA will
reasonably cooperate with Xcorporeal in any actions requested by Xcorporeal to
ensure the return of such items on a timely basis.
 
2.           Consulting Services.  FUSA hereby engages, effective November 16,
2009, Xcorporeal to perform such consulting, advisory and related services to
and for FUSA as may be reasonably requested from time to time by FUSA and its
affiliates (the “Services”), and Xcorporeal hereby accepts such engagement by
FUSA (the “Engagement”), on the terms set forth in this Agreement, for the
period beginning on the Effective Date and ending on the Closing Date, unless
sooner terminated in accordance with Section 2(d) hereof (the “Term”).

 

--------------------------------------------------------------------------------

 
 
(a)         Key Personnel.  The parties agree that Dr. Victor J. Gura, Barry
Fulkerson and Mark Smith (collectively, the “Key Personnel”) are essential to
the Services to be provided pursuant to the Engagement, and are the only
employees of Xcorporeal that will provide such Services, and that the assignment
of the Key Personnel to perform the Services will be continuous throughout the
term of the Engagement.  The parties further agree that should any such Key
Personnel no longer be employed by Xcorporeal during the term of the Engagement,
for whatever reason, FUSA shall have the right to terminate the Engagement
immediately upon notice to Xcorporeal.
 
(b)         Cooperation.  Xcorporeal shall use its reasonable commercial efforts
in the provision of the Services pursuant to the Engagement.  Xcorporeal shall
cooperate with FUSA’s personnel, shall not interfere with the conduct of FUSA’s
business and shall observe all rules, regulations and security requirements of
FUSA concerning the safety of persons and property to the extent known to
Xcorporeal.
 
(c)         Fee.  For the Services rendered by Xcorporeal during the Term, FUSA
shall pay to Xcorporeal a fee, payable in cash in semi-monthly installments, at
the following annual rate for the full-time services of each of the Key
Personnel:
 
Dr. Victor J. Gura
$442,000/year
   
Barry Fulkerson
$212,000/year
   
Mark Smith
$167,000/year

 
FUSA will also reimburse Xcorporeal for all reasonable out-of-pocket Denver, CO
to Lake Forest, CA commuting expenses incurred by Xcorporeal on behalf of Barry
Fulkerson and Mark Smith in the course of their performance of duties pursuant
to the Engagement.  For purposes of clarification, the amounts above shall be
prorated for the duration of the Term and FUSA shall have no obligation to pay
any amounts other than during the Term.  The parties acknowledge that,
notwithstanding the date of this Agreement, FUSA and its affiliates have
previously engaged the services of Barry Fulkerson and Mark Smith and have paid
the required fees for such services.  The parties further agree and acknowledge
that any amounts paid by FUSA with respect to the services provided by Dr.
Victor J. Gura (“Gura”) pursuant to this Agreement shall be offset against any
capital contributions of FUSA or its affiliates in connection with any HD WAK
joint venture between FUSA or an affiliate of FUSA and Gura, and potentially
others related to the development of the HD WAK and other related applications
as contemplated by the exclusivity letter between Fresenius Medical Care
Holdings, Inc. and Xcorporeal, Inc. dated as of September 21, 2009.
 
(d)         Termination.  Notwithstanding anything to the contrary contained in
this Agreement, the Engagement shall terminate upon the earliest to occur of the
following (the “Termination Date”):

 
2

--------------------------------------------------------------------------------

 

(i)           At the election of FUSA, for cause, immediately upon written
notice by FUSA to Xcorporeal.  For the purposes of this Section 2(d)(i), cause
for termination shall be deemed to exist upon (a) a good faith finding by FUSA
of the failure of Xcorporeal to perform the Services in accordance with this
Agreement, which failure comes more than thirty (30) days after Xcorporeal’s
receipt of a written notice from FUSA of such failure, (b) bad faith, gross
negligence or willful misconduct of any Key Personnel; (c) the conviction of any
Key Personnel of, or the entry of a pleading of guilty or nolo contendere by any
Key Personnel to, any crime involving moral turpitude or any felony; (d) a
knowing or willful breach by Xcorporeal or any Key Personnel of Section 2(f)(i),
which breach shall not be cured within thirty (30) days after Xcorporeal’s
receipt of a written notice from FUSA of such breach; or (e) a knowing or
willful breach by Xcorporeal or any Key Personnel of Section 2(f)(ii), which
breach shall not be cured within thirty (30) days after Xcorporeal’s receipt of
a written notice from FUSA of such breach;
 
(ii)           The death or disability of any Key Personnel.  As used in this
Agreement, the term “disability” means the inability of Key Personnel with or
without reasonable accommodation as may be required by state or federal law, due
to physical or mental disability, for a period of sixty (60) days, to perform
the Services; and
 
(iii)           February 28, 2010.
 
(e)      Effect of Termination.  Upon the termination of the Engagement, FUSA
shall pay Xcorporeal (i) the consulting fees otherwise payable to Xcorporeal
under Section 2(c) through the last day of the Engagement, and (ii) all unpaid
expense reimbursements payable to Xcorporeal pursuant to Section 2(c) (together,
the “Earned/Accrued Amounts”).  Following payment of the Earned/Accrued Amounts,
FUSA shall have no further obligation to Xcorporeal pursuant to the Engagement.
 
(f)       Inventions and Proprietary Information.
 
(i)       Inventions.
 
(1)            All inventions, discoveries, computer programs, data, technology,
designs, innovations and improvements (whether or not patentable and whether or
not copyrightable) related to the business of FUSA (“Inventions”) which are
made, conceived, reduced to practice, created, written, designed or developed by
Key Personnel, solely or jointly with others and whether during normal business
hours or otherwise, during the performance of Services for FUSA pursuant to the
Engagement or thereafter if resulting or directly derived from Proprietary
Information (as defined below), shall be the sole property of FUSA.  Xcorporeal
hereby assigns, and shall use its best efforts to cause the Key Personnel to
assign, to FUSA all Inventions and any and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefor, in the United States and elsewhere and appoints, and
shall use its best efforts to cause the Key Personnel to appoint, any officer of
FUSA as its duly authorized attorney to execute, file, prosecute and protect the
same before any government agency, court or authority.  Upon the request of FUSA
and at FUSA’s expense, Xcorporeal shall, and shall use its best efforts to cause
the Key Personnel to, execute such further assignments, documents and other
instruments as may be reasonably necessary or desirable to fully and completely
assign all Inventions to FUSA and to assist FUSA in applying for, obtaining and
enforcing patents or copyrights or other rights in the United States and in any
foreign country with respect to any Invention.  Xcorporeal also hereby waives
all claims to moral rights in any Inventions.

 
3

--------------------------------------------------------------------------------

 

(2)            Xcorporeal shall promptly disclose to FUSA all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by FUSA) to document the conception
and/or first actual reduction to practice of any Invention.  Such written
records shall be available to and remain the sole property of FUSA at all times.
 
(3)           Notwithstanding the foregoing, Inventions, if any, patented or
unpatented, which Xcorporeal and/or the Key Personnel made prior to the
commencement of Xcorporeal’s engagement as consultant for FUSA are excluded from
the scope of this Agreement. To preclude any possible uncertainty, attached
hereto as Exhibit A is a complete list of all Inventions (a) that Xcorporeal
and/or the Key Personnel has or have, alone or jointly with others, conceived,
developed or reduced to practice prior to Xcorporeal’s engagement as a
consultant for FUSA, (b) that Xcorporeal and/or the Key Personnel considers to
be its or their property or the property of third parties, and (c) that
Xcorporeal wishes to have excluded from the scope of this Agreement. If
disclosure of any such invention on Exhibit A would potentially cause Xcorporeal
to violate a prior confidentiality agreement, Xcorporeal understands that it is
obligated only to describe such invention in general terms in order to avoid
such violation.
 
(ii)      Proprietary Information.
 
(1)            Xcorporeal acknowledges that its relationship with FUSA is one of
high trust and confidence and that in the course of the Services it will have
access to and contact with Proprietary Information.  Subject to Section
2(f)(ii)(3), Xcorporeal agrees that it will not, during the Term or at any time
thereafter, disclose to others, or use for its benefit or the benefit of others,
any Proprietary Information or Invention.
 
(2)           For purposes of this Agreement, Proprietary Information shall
mean, by way of illustration and not limitation, all information (whether or not
patentable and whether or not copyrightable) owned, possessed or used by FUSA,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by Xcorporeal in the course of it providing the Services to FUSA.
 
(3)           Xcorporeal’s obligations under this Section 2(f)(ii) shall not
apply to any Proprietary Information that (a) is or becomes known to the general
public under circumstances involving no unauthorized disclosure by Xcorporeal of
the terms of this Section 2(f)(ii), (b) was available to Xcorporeal or Key
Personnel on a non-confidential basis prior to disclosure by Xcorporeal, (c) is
generally disclosed to third parties by FUSA without confidentiality
restrictions on such third parties, (d) is approved for release by written
authorization of an officer of FUSA or (e) is prepared, conceived or discovered
by Xcorporeal or Key Personnel or their representatives subsequent to the
Termination Date.

 
4

--------------------------------------------------------------------------------

 

(4)           Upon termination of the Engagement or at any other time upon
request by FUSA, Xcorporeal shall promptly deliver to FUSA all records, files,
memoranda, notes, designs, data, reports, price lists, customer lists, drawings,
plans, computer programs, software, software documentation, sketches, laboratory
and research notebooks and other documents (and all copies or reproductions of
such materials) relating to the business of FUSA.
 
(5)           Xcorporeal represents that its retention as a consultant for FUSA
and its performance of the Engagement does not, and shall not, breach any
agreement that obligates Xcorporeal to keep in confidence any trade secrets or
confidential or proprietary information of Xcorporeal or of any other party or
to refrain from competing, directly or indirectly, with the business of any
other party or otherwise conflict with any of Xcorporeal’s agreements or
obligations to any other party.  Xcorporeal shall not disclose to FUSA any trade
secrets or confidential or proprietary information of any other party.
 
(6)           Xcorporeal acknowledges that FUSA from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on FUSA regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work.  Xcorporeal agrees to be bound by all such
obligations and restrictions that are known to Xcorporeal and to take all action
reasonably necessary to discharge the obligations of FUSA under such agreements
to the extent such obligations relate to Xcorporeal.
 
(iii)     Remedies.  Xcorporeal acknowledges that any breach of the provisions
of this Section 2(f) shall result in serious and irreparable injury to FUSA for
which FUSA cannot be adequately compensated by monetary damages
alone.  Xcorporeal agrees, therefore, that, in addition to any other remedy it
may have, FUSA shall be entitled to enforce the specific performance of Section
2 by Xcorporeal and to seek both temporary and permanent injunctive relief (to
the extent permitted by law) without the necessity of proving actual damages.
 
(g)      Non-Competition.  Subject to the consummation of the transactions
contemplated under the Asset Purchase Agreement, Xcorporeal agrees that during
the Term and for two (2) years immediately thereafter, Xcorporeal will not
directly or indirectly for its own benefit or the benefit of others:
 
(i)       render services for a competing organization, as an employee, officer,
agent, broker, partner, or stockholder (except that Xcorporeal may own five
percent (5%) or less of the equity securities of any publicly-traded company);
 
(ii)       hire or seek to persuade any employee of FUSA or any of its
affiliates to discontinue employment or to become employed in any a competing
organization or seek to persuade any independent contractor or supplier to
discontinue its relationship with FUSA or any of its affiliates; and
 
(iii)      solicit, direct, take away or attempt to take away any business or
customers of FUSA or any of its affiliates.

 
5

--------------------------------------------------------------------------------

 

Nothing in this Agreement shall preclude Xcorporeal or any Key Personnel from
working for a competitor of FUSA or its affiliates after termination of the
Engagement, provided that, subject to the consummation of the transactions
contemplated under the Asset Purchase Agreement,  Xcorporeal will not be
engaged, directly or indirectly, in any business in which FUSA or its affiliates
are actively engaged upon termination of the Engagement or in any new business
which FUSA or its affiliate are in the process of setting up and in which
Xcorporeal had direct involvement during the Term.
 
(h)         Other Agreements.  Xcorporeal hereby represents that Xcorporeal is
not bound by the terms of any agreement with any other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
relating to the Proprietary Information in the course of Xcorporeal’s
relationship with FUSA, to refrain from competing, directly or indirectly, with
the business of such other party or to refrain from soliciting employees,
customers or suppliers of such other party.  Xcorporeal agrees to furnish FUSA
with a copy of any such agreement upon request.
 
(i)         Independent Contractor Status.  Xcorporeal shall perform all
consulting services under Section 2 as an “independent contractor” and not as an
employee or agent of FUSA.  Xcorporeal is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, FUSA or to bind FUSA in any manner.
 
3.           Development Expenses.  Xcorporeal acknowledges and agrees that in
the event the Closing does not take place as a result of Xcorporeal consummating
a Superior Proposal, Xcorporeal shall reimburse FUSA for the following expenses,
to the extent such (other than (d) and (e) below) are reasonably incurred on
Xcorporeal’s behalf for the benefit of Xcorporeal, concurrently with the
consummation of such Superior Proposal:
 
(a)         Tooling;
 
(b)         Prototyping;
 
(c)         IP Maintenance;
 
(d)         All reasonably documented third party expenses incurred by FUSA in
negotiating and documenting the transactions contemplated by the Asset Purchase
Agreement and this Agreement, including reasonable attorneys’ fees and expenses;
 
(e)         Consulting fees; and
 
(f)         Miscellaneous consulting expenses, i.e. travel.
 
4.           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be provided as set forth in the Asset Purchase
Agreement.
 
5.           Entire Agreement.  This Agreement (together with the Asset Purchase
Agreement, the schedules and exhibits thereto and other documents and agreements
delivered pursuant to the Asset Purchase Agreement, to the extent referred to
herein) constitutes the entire agreement between the parties and supersedes all
prior agreements and understandings, whether written or oral, relating to the
subject matter of this Agreement.

 
6

--------------------------------------------------------------------------------

 

6.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both FUSA and Xcorporeal.
 
7.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware without regard to
its principles or conflicts of laws.
 
8.           Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any corporation with which, or into which, FUSA may be merged
or which may succeed to its assets or business, provided, however, that subject
to the last sentence of this Section 8, the obligations of Xcorporeal are
personal and may not be assigned. Xcorporeal may assign its respective rights
and obligations hereunder, including under any agreements contemplated by this
Agreement, to a liquidating trust established for the benefit of Xcorporeal’s
stockholders (the “Xcorporeal Trust”) and the Xcorporeal Trust may assign any or
all of it respective rights and obligations hereunder to any purchaser of a part
or all of such trust’s rights, assets and/or obligations, without the prior
written consent of any other party.
 
9.           Interpretation.  If any restriction set forth in Section 9 is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.
 
10.         Miscellaneous.
 
(a)         No delay or omission by FUSA or Xcorporeal in exercising any right
under this Agreement shall operate as a waiver of that or any other right.  A
waiver or consent given by FUSA or Xcorporeal on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
 
(b)         The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(c)         In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
(d)         This Agreement may be executed in two or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
[Remainder of Page Intentionally Left Blank]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
 
FRESENIUS USA, INC.
 
By: 
/s/ Mohsen Reihany
Name: Mohsen Reihany
Title: Senior Advisor To Chairman of The Board
 
XCORPOREAL, INC.
 
By:
/s/ Kelly J. McCrann
Name: Kelly J. McCrann
Title:   Chief Executive Officer


 
8

--------------------------------------------------------------------------------

 